Citation Nr: 1822220	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from February 1986 to February 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The December 2013 rating decision granted service connection and assigned a noncompensable rating for hypertension.  The Veteran filed his notice of disagreement and timely filed his substantive appeal in July 2014.  Jurisdiction was subsequently transferred to the VARO in San Diego, California.


FINDING OF FACT

The Veteran's hypertension has not manifested as diastolic pressure predominantly 100 or more, or; systolic blood pressure predominantly 160 or more, and the Veteran's medical history does not show a diastolic pressure predominantly 100 or more that requires continuous medication for control.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met for any period of time on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Initial Rating Increase for Hypertension

The Veteran contends that he is entitled to a compensable rating for his hypertension.  For the reasons that follow, the Board concludes that a compensable rating for hypertension is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected hypertension is rated under DC 7101, which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  Although there are ratings for hypertension above the 10 percent level, neither the Veteran nor the record raises the possibility of meeting those degrees of disability.  The Board confines the discussion to the 10 percent rating criteria.

The Veteran argues in February 2014 and July 2014 submissions that he is entitled to at least a 10 percent rating solely due to continuous use of medication to control his hypertension.  A similar argument was made and rejected in McCarroll v. McDonald, 28 Vet. App. 267, 272-73 (2016) (en banc).  Instead, a compensable rating requires both continuous use of medication and a history of diastolic pressure predominantly 100 or more.  There is no material question of fact that the Veteran has used medication continuously since 2007 to control his hypertension.  The remaining questions concern his diastolic and systolic blood pressure readings.  

The Board finds first the Veteran does not have diastolic blood pressure of or a history of diastolic blood pressure readings predominantly 100 or more before or after beginning medication.  The Veteran's service treatment records contain blood pressure readings from: November 1985, May 1988, February 1992, September 1993, January 1997, April 1998, June 1998, April 2001, July 2012, and November 2012.  The blood pressure readings for those dates were as followed: 130/80; 116/61; 118/76; 139/66; 128/78; 130/88; 152/86; 149/82; 132/90; and in November 2012, 130/78; 128/76; and 132/80, respectively.  The Veteran's diastolic pressure was never 100 or more.  Accordingly, the Board finds that the Veteran's diastolic blood pressure was predominantly less than 100.  The remainder of the Veteran's service treatment records do not reflect diastolic blood pressure readings of 100 or more.  

Upon retirement, the Veteran received medical care through VA.  In February 2014, he had a reading of diastolic pressure of 98 on both arms.  Again in a December 2014 C&P exam, the Veteran's blood pressure was 102/66; 104/66; 104/66.  The Board finds that the Veteran's diastolic blood pressure readings are not predominantly 100 or more and that he does not have a history of diastolic blood pressure readings of predominantly 100 or more.  

The Board finds that the Veteran's systolic blood pressure readings have fluctuated but have not been predominantly 160 or more since the effective date of service connection in March 2013.  His systolic blood pressure readings were below 160 in his VA treatment records through 2016 and a December 2014 VA examination report.

A careful review of the record shows that the Veteran has not had periods of systolic pressure readings predominantly 160 or more.  Rather, the record shows that while the Veteran's blood pressure readings may have varied somewhat during the appeal period, most of the blood pressure readings taken during the pendency of his claim show systolic pressure readings consistently and routinely recorded as being below 160.  As a result, the Board finds that the Veteran's hypertension has not been manifested by systolic blood pressure readings predominantly at or above 160.  

The Board does not mean to diminish the significance of any of the Veteran's contentions regarding elevated blood pressure; however, while the record contains references to elevated blood pressure, the Veteran's blood pressure was also described as being well controlled with medications.  In light of the foregoing, the Board finds the preponderance of the evidence is against a finding of systolic blood pressure readings of predominantly 160 or more.  Considering this finding in conjunction with the earlier finding regarding his current and historic diastolic blood pressure, the Board concludes that the criteria for a compensable rating for hypertension have not been met.  38 C.F.R. § 4.104, DC 7101.  

The Board has considered staged ratings for hypertension as well.  Fenderson v. West, 12 Vet. App. 119 (1999).  As outlined in the analysis above, there is no portion of the appeal period in which the diastolic or systolic blood pressure readings may be said to have predominantly met the rating threshold for a compensable rating.  The Board concludes that a compensable rating is not warranted for any portion of the period on appeal; hence, staged ratings are inapplicable.  

In all other respects, the Board finds that the preponderance of the evidence is against the Veteran's increased rating appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is otherwise denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable rating for hypertension is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


